Exhibit 10.2
HANA BIOSCIENCES, INC.


March 13, 2008
7000 Shoreline Court, Suite 370
 
South San Francisco, CA 94080
 
Ph. (650) 588-6784
 
Fax. (650) 228-2754

 
Dear Anne,


I am delighted to offer you the position of Vice President, Chief Medical
Officer at Hana Biosciences, Inc. You will report to Steven R. Deitcher, M.D.,
President and Chief Executive Officer. Your start date with the Company will be
on or before Tuesday April 1, 2008.


Your base salary will be $335,000 per year (gross, less legally required
withholding and other required deductions, and any deductions that you
voluntarily authorize in writing), paid semi-monthly. Your target under our
bonus program, conditional upon approval from Hana’s Board of Directors, and
additionally based upon your performance as judged by your manager, will be 40%
of your pro-rated base salary for the remainder of the calendar year in which
you start.


You will also be provided a “Sign-on Bonus” of $25,000 (gross, less legally
required withholding and other required deductions, and any deductions that you
voluntarily authorize in writing). If you remain continuously employed through
the first anniversary of your start date, you will have no obligation to repay
the Sign-on Bonus to the Company. However, prior to your first anniversary, if
you voluntarily resign from employment, or the Company terminates your
employment for “cause” (defined below), you agree to repay the Sign-on Bonus in
full to the Company.


As an additional benefit of this offer, Hana will also make a one-time “Payment”
in the amount of up to $10,000 (gross) to help defray the cost of the relocation
expenses that you will incur for packing your household items, moving them here,
and relocating your two automobiles. The Payment will be paid directly to the
vendor(s) whom you hire for relocation assistance upon your providing us with
their invoices or statements. If you remain continuously employed through the
second anniversary of your start date, you will have no obligation to repay the
Payment to the Company. However, prior to your second anniversary, if you
voluntarily resign from employment, or the company terminates your employment
for “cause” (defined below), you agree to repay the Payment in full to the
Company.


If you become obligated to repay Hana either or both the Sign-on Bonus or the
Payment, by signing below to accept our offer of employment, you hereby
voluntarily authorize Hana to withhold such amounts from your final paycheck,
including from payment of any accrued but unused vacation balance that you have
on your last day of employment. You will remain obligated to the Company for the
balance of any obligation(s) that remain(s) due after this withholding.


You will also be granted an option to purchase 200,000 shares of Hana stock
which vest in equal annual installments over three years commencing on the first
anniversary of your start of employment. The price of your options will be the
closing price of Hana common stock, as reported on Nasdaq, on the last business
day prior to your first day of employment. Future options will be granted per
guidelines then in place for all employees of the company, based on performance
and contributions as determined by the company’s Board of Directors.


If your employment with Hana is terminated by Hana without “cause,” or if you
terminate your employment with Hana for “good reason,” then you shall be
entitled to continue receiving your then current annualized base salary for a
period of six months following such termination, and the Company also will
forgive any obligation that you may then still have to repay the Payment and
Sign-on Bonus; provided, however, Hana shall have no obligation to pay any
compensation or other consideration following the termination of your employment
unless you execute a separate agreement releasing Hana and entities and persons
associated with Hana from any and all claims relating to or in connection with
your employment, including the termination of your employment. For purposes of
this letter, the term “cause” means any of the following actions committed by
you:
 

 
(1)
Willful and repeated failure, disregard or refusal by you to perform your
employment duties;

 

 
(2)
Willful, intentional or grossly negligent act by you having the effect of
injuring, in a material way (whether financial or otherwise), the business or
reputation of Hana or any of its affiliates, including but not limited to, any
officer, director, executive or shareholder of Hana or its affiliates;

 

 
(3)
Willful misconduct by you in respect of you duties or obligations, including,
without limitation, insubordination with respect to lawful directions received
by you from the Chief Executive Officer, unless such direction was contrary to
directions given by the Board;

 

 
(4)
Your conviction of any felony or a misdemeanor involving a crime of moral
turpitude (including entry of a nolo contendere plea);

 

 
(5)
Hana's determination based upon clear and convincing evidence, after a
reasonable and good-faith investigation following a written allegation by
another Hana employee, that you engaged in material harassment prohibited by law
(including, without limitation, age, sex or race discrimination);

 

 
(6)
Any misappropriation or embezzlement by you of Hana’s (or its affiliates’)
property (whether or not a misdemeanor or felony); or

 

 
(7)
A material breach by you of any of your obligations under any other agreement or
Hana policy, including, without limitation, Hana’s code of ethics, employee
manual and any invention assignment, confidentiality and non-solicitation
agreement(s).

 
Provided, however, Hana will have cause to terminate your employment for your
acts or omissions under paragraphs 1, 3, or 7 that are repeated or continue for,
or you fail to correct after, 30 calendar days have passed from the date on
which you receive written notice from the Company of any such act or omission.
 
For purposes of this letter, the term “good reason” means (i) a reduction in
your annual base salary or annual target bonus rate or a material reduction in
the benefits provided to you by Hana taken as a whole, in each case without your
consent, but not if all senior executives of Hana incur any such reduction in
compensation or other benefits; or (ii) a significant reduction in your duties
and responsibilities; provided, however, that an event shall not constitute
“good reason” unless you first notify Hana of such event in writing (including
by email) within 30 days of the date you became aware of such event and the
event is not corrected by Hana to your reasonable satisfaction within 30 days of
the date of your written notice to Hana.


Hana Biosciences, Inc. provides its employees with a benefit package, paid
medical, dental, life and disability programs, you will be eligible to
participate in our 401k plan and Employee Stock Purchase Plan. You will also be
entitled to 3 weeks of vacation pro-rated for the remainder of the calendar year
in which you start. This offer of employment is also conditioned upon your entry
into an invention assignment, confidentiality and non-solicitation agreement, in
the Company’s standard form.


Even though some provisions in this offer letter refer to future dates, they are
only reference points for certain events that are scheduled for as long as you
are employed. Your employment with Hana is for an indefinite term, and nothing
in this Letter modifies your at-will employment relationship with the Company.
This offer expires on March 16, 2008.


Anne, I believe you will make a significant contribution to Hana, and that we
will in turn provide an environment where you will grow, learn and thrive. The
entire Hana team looks forward to the opportunity to work with you.


Sincerely yours,
 
 

        /s/ Steven R. Deitcher      

--------------------------------------------------------------------------------

    Steven R. Deitcher, M.D.
President, CEO, and Board Member      

 

        Accepted: /s/ Anne E. Hagey       

--------------------------------------------------------------------------------

    Date: March 16, 2008 Title      

 
Start Date: April 23, 2008  

